            Case 3:18-cv-01774-VLB Document 1 Filed 10/26/18 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

MODESTO HERNANDEZ,                                   :
an individual,                                       :
                                                     :      CIVIL ACTION NO.
               Plaintiff,                            :
                                                     :
vs.                                                  :      Jury Trial Not Demanded
                                                     :
MATTATUCK INVESTORS, LLC,                            :
a Connecticut Limited Liability Company,             :
                                                     :
               Defendant.                            :
                                                     /

                                        COMPLAINT
                                 (Injunctive Relief Demanded)

       Plaintiff, MODESTO HERNANDEZ, by and through his undersigned counsel, hereby

files this Complaint and sues MATTATUCK INVESTORS, LLC, a Connecticut Limited

Liability Company, for injunctive relief, attorney’s fees and costs pursuant to 42 U.S.C. § 12181

et. seq, (“AMERICANS WITH DISABILITIES ACT” or “ADA”), and alleges:

                               JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act. This Court is vested with original jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1343.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b).

       3.      Plaintiff, MODESTO HERNANDEZ, (hereinafter referred to as “MR.

HERNANDEZ”), is a resident of the State of New York. However, Plaintiff enjoys taking day

and weekend trips to Connecticut and many other areas within driving distance.

       4.      MR. HERNANDEZ is a qualified individual with a disability under the ADA.

MR. HERNANDEZ suffers from Polio and requires a wheelchair to ambulate safely.
               Case 3:18-cv-01774-VLB Document 1 Filed 10/26/18 Page 2 of 6



          5.      Due to the disability, Plaintiff is substantially impaired in several major life

activities and requires a wheelchair for mobility.

          6.      The Defendant, MATTATUCK INVESTORS, LLC (hereinafter referred to as

“Defendant”) is a Connecticut Limited Liability Company. Upon information and belief, the

Defendant is the owner, lessee, and/or operator of a place of public accommodation, including

the real property and improvements which is the subject of this action, to wit: Mattatuck Plaza

generally located at 650 Wolcott Street, Waterbury, CT 06705.

          7.      All events giving rise to this lawsuit occurred in the District of Connecticut, New

Haven County, Connecticut.

                         COUNT I - VIOLATION OF TITLE III OF THE
                           AMERICANS WITH DISABILITIES ACT

          8.      Plaintiff realleges and reavers Paragraphs 1 - 7 as if they were expressly restated

herein.

          9.      The Property, a large shopping plaza, includes numerous retails stores and

restaurants. Consequently, it is a place of public accommodation subject to the ADA.

          10.     MR. HERNANDEZ last visited the Property in September 2018 and plans to

return in the near future.

          11.     During his visits, MR. HERNANDEZ experienced serious difficulty accessing the

goods and utilizing the services therein due to the architectural barriers discussed in this

Complaint.

          12.     MR. HERNANDEZ continues to desire to visit the Property, but fears that he will

again encounter serious difficulty due to the barriers discussed herein which continue to exist.




                                                   2
          Case 3:18-cv-01774-VLB Document 1 Filed 10/26/18 Page 3 of 6



       13.     Furthermore, but for the existing barriers to access, MR. HERNANDEZ would

visit the Property more often.

       14.     Defendant is in violation of 42 U.S.C. § 12181 et. seq. and 28 C.F.R. § 36.302 et.

seq. and is discriminating against the Plaintiff due to Defendant’s failure to provide and/or

correct, inter alia, the following architectural barriers which Plaintiff personally encountered and

which hindered his access to the Property:

               A.      Plaintiff encountered inaccessible parking spaces designated for disabled

                       use throughout the Property due to very steep surface slopes in some areas

                       and pavement in disrepair.

               B.      Plaintiff encountered inaccessible parking spaces designated for disabled

                       use throughout the Property due to low signage which can be obstructed

                       by parked vehicles.

               C.      Plaintiff encountered inaccessible sidewalk routes near Harbor Freight,

                       Chuck E Cheese’s, Dollar Tree, Rainbow and other areas throughout the

                       Property due to running slopes in excess of 5% without handrails and

                       excessive cross slopes.

       15.     The discriminatory violations described in Paragraph 14 are not an exclusive list

of the Defendant’s ADA violations. Plaintiff requires an inspection of the Defendant’s place of

public accommodation in order to photograph and measure all of the discriminatory acts

violating the ADA and all of the barriers to access.

       16.     Furthermore, DEFENDANT continues to discriminate against the Plaintiff, by

failing to make reasonable modifications in policies, practices or procedures, when such



                                                 3
           Case 3:18-cv-01774-VLB Document 1 Filed 10/26/18 Page 4 of 6



modifications are necessary to afford all offered goods, services, facilities, privileges,

advantages or accommodations to individuals with disabilities; and by failing to take such

efforts that may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the

absence of auxiliary aids and services.

       17.     To date, the readily achievable barriers and other violations of the ADA still

exist and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       18.     Independent of his intent to return as a patron of the goods and services located

at the Property, Plaintiff additionally intends to return to the Property as an ADA tester to

determine whether the barriers to access discussed herein have been remedied.

       19.     Removal of the barriers to access located on the Property is readily achievable,

reasonably feasible and easily accomplishable without placing an undue burden on

DEFENDANT.

       20.     Removal of the barriers to access located on the Property would allow Plaintiff

to fully utilize the goods and services located therein.

       21.     The Plaintiff has been obligated to retain the undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have his reasonable attorney’s fees, costs,

and expenses paid by DEFENDANT pursuant to 42 U.S.C. § 12205.

       WHEREFORE, the Plaintiff demands judgment against DEFENDANT, and requests the

following injunctive and declaratory relief:




                                                 4
  Case 3:18-cv-01774-VLB Document 1 Filed 10/26/18 Page 5 of 6



      A.     That the Court declares that the Property owned, leased and/or

             operated by DEFENDANT is in violation of the ADA;

      B.     That the Court enter an Order directing DEFENDANT to alter the

             facility to make it accessible to and useable by individuals with

             disabilities to the full extent required by Title III of the ADA;

      C.     That the Court enter an Order directing DEFENDANT to evaluate

             and neutralize its policies and procedures towards persons with

             disabilities for such reasonable time so as to allow Defendant to

             undertake and complete corrective procedures.

      D.     That the Court award reasonable attorney’s fees, costs (including

             expert fees), and other expenses of suit, to the Plaintiff; and

      E.     That the Court award such other and further relief as it deems

             necessary, just and proper.

Date: October 26, 2018

                                            Respectfully Submitted,


                                    By:    /s/ Louis I. Mussman
                                            Louis I. Mussman (ct27484)
                                            Ku & Mussman, P.A.
                                            18501 Pines Boulevard
                                            Suite 209-A
                                            Pembroke Pines, FL 33029
                                            Phone: (305) 891-1322
                                            Fax: (305) 891-4512
                                            E-mail: louis@kumussman.com

                                                      and

                                            Ioannis A. Kaloidis, Esq. (ct25510)
                                            The Kaloidis Law Firm, LLC
                                            Local Counsel
                                       5
Case 3:18-cv-01774-VLB Document 1 Filed 10/26/18 Page 6 of 6



                                 580 Watertown Avenue
                                 Waterbury, CT 06708
                                 Tel: (203) 597-0010
                                 Fax: (203) 597-0024
                                 john@kaloidislaw.com

                                 Attorneys for Plaintiff




                             6
